DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/092,087 filed 11/06/2020 in which claims 1-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claims xxx define a computer readable medium comprising computer executable instructions.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  In this case, the specification in [0167] describes the storage medium as a volatile or non-volatile storage medium.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marinier et al (US 2014/0056278 A1).
Regarding claim 1, Marinier teaches an operation control method, applied to a mobile communications terminal (Marinier: Fig. 1A, UE 102a) and comprising: 
5receiving logical channel prioritization LCP restriction configuration signaling sent by a network-side device, wherein the LCP restriction configuration signaling carries LCP restriction rules (Marinier: fig. 2; [0175], UE receives from base station logical channel priority rules, see also [0262]); and 
performing a management operation on a target LCP restriction rule in the LCP restriction rules, wherein the management operation is a deactivate operation or an 10activate operation (Marinier: [0172]-[073], UE receives indication of a specific (=target) priority rule to activate).  

Regarding claim 9, Marinier teaches an operation control method, applied to a network-side device (Marinier: Fig. 1, base station 114a) and comprising: 
sending logical channel prioritization LCP restriction configuration signaling to a mobile communications terminal, wherein the LCP restriction configuration signaling carries LCP restriction rules (Marinier: fig. 2; [0175], UE receives from base station logical channel priority rules, see also [0262]); and 
25sending operation control information to the mobile communications terminal, wherein the operation control information is used by the mobile communications terminal to determine a target LCP restriction rule in the LCP restriction rules and a management operation to be performed on the target LCP restriction rule, and the management operation is a deactivate operation or an activate operation (Marinier: [0172]-[073], UE receives from the base station indication of a specific (=target) priority rule to activate).  

Regarding claim 11, Marinier teaches a mobile communications terminal (Marinier: Fig. 1A, UE 102a), comprising: 
a radio frequency circuit, configured to receive logical channel prioritization LCP restriction configuration signaling sent by a network-side device, wherein the LCP restriction configuration signaling carries LCP restriction rules (Marinier: fig. 2; [0175], UE receives from base station logical channel priority rules, see also [0262]); and 
a processor, configured to perform a management operation on a target LCP 10restriction rule in the LCP restriction rules, wherein the management operation is a deactivate operation or an 10activate operation (Marinier: [0172]-[073], UE receives indication of a specific (=target) priority rule to activate).

Regarding claim 18, Marinier teaches a network-side device, comprising: 20a processor, a memory, and a computer program stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, the processor implements the steps of the operation control method according to claim 9 (See rejection of claim 9).

25Regarding claim 19, Marinier teaches a computer-readable storage medium, wherein the computer-readable storage medium stores a computer program, and the computer See rejection of claim 1, and Fig. 1B). 
 
Regarding claim 20, Marinier teaches a computer-readable storage medium, wherein the computer-readable storage 30medium stores a computer program, and the computer program is executed by a processor to implement the operation control method according to claim 9 (See rejection of claim 9).

Regarding claims 2 and 12, Marinier teaches wherein after the receiving logical channel prioritization LCP restriction configuration signaling sent by a network-side device and before the performing a management operation on a target LCP restriction rule in the 15LCP restriction rules, the method further comprises: receiving operation control information sent by the network-side device, wherein the operation control information is used by the mobile communications terminal to determine the target LCP restriction rule and the management operation (Marinier: [0172]-[073], UE receives via DCI or MAC CE an indication of a specific (=target) priority rule to activate).  

20Regarding claims 3 and 13, Marinier teaches wherein the operation control information comprises identification information indicating the target LCP restriction rule and operation type information indicating the management operation (Marinier: [0172]-[073], UE receives via DCI or MAC CE an indication of a specific (=target) priority rule to activate; activate=operation type).
  
Regarding claims 4 and 14, Marinier teaches wherein the operation control information is 25carried in a media access control control element or a physical downlink control channel (Marinier: [0172]-[073], UE receives via DCI or MAC CE an indication of a specific (=target) priority rule to activate; activate=operation type).
  
Regarding claims 5 and 15, Marinier teaches wherein the operation control information comprises a trigger condition for performing the management operation on the target LCP restriction rule (Marinier: [0089], determining difference timing exceeds a threshold (trigger)); and 30the performing a management operation on a target LCP restriction rule in the LCP restriction rules comprises: 28when the trigger condition holds true, performing the management operation on the target LCP restriction rule in the LCP restriction rules (Marinier: [0089], UE perform logical channel prioritization based on the above trigger).
  
Regarding claims 6 and 16, Marinier teaches wherein the operation control information is 5carried in the LCP restriction configuration signaling (Marinier: [0173]-[0175], base station signals the logical priority rule (among the priority rules) to use via DCI or MAC CE).
  
Regarding claim 7, Marinier teaches wherein the trigger condition is described by using at least one of a speed threshold or a measurement threshold (Marinier: [0089], measurement threshold such as timing difference or power difference).
  
Regarding claims 8 and 17, Marinier teaches wherein after the receiving logical channel prioritization LCP restriction configuration signaling sent by a network-side device and before the performing a management operation on a target LCP restriction rule in the LCP restriction rules, the method further comprises: activating an LCP restriction rule preconfigured as initially available in the LCP 15restriction rules carried in the LCP restriction configuration signaling (Marinier: [0172]-[073], UE receives indication of a specific (=preconfigured) priority rule to activate); or deactivating an LCP restriction rule not preconfigured as initially available in the LCP restriction rules carried in the LCP restriction configuration signaling; wherein the initially available LCP restriction rule is configured by the network-side device or protocol-defined  (Marinier: [0172]-[073], UE receives from the base station indication of a specific (=preconfigured) priority rule to activate).   

Regarding claim 10, Marinier teaches wherein the operation control information comprises identification information indicating the target LCP restriction rule and operation type information indicating the management operation (Marinier: [0172]-[073], UE receives from the base station indication of a specific (=target) priority rule to activate); or 29the operation control information is carried in the LCP restriction configuration signaling, and the operation control information comprises a trigger condition for performing the management operation on the target LCP restriction rule.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.